DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings

While Fig. 2 shows that the cathode-side grid 51 and the anode-side grid 52 constituting the spacer 5 contact each other with no space between them, Fig. 9 shows that the cathode-side grid 51 and the anode-side grid 52 constituting the spacer 5 do not contact each other and there is space between them. It is unclear if the cathode-side grid 51 and the anode-side grid 52 constituting the spacer 5 contact each other or not, and if there is space between them or not.

Claim Objections 

Claim 7 is objected to because of the following informalities: Appropriate correction is required. In line 4, “add an electrolyte” should be amended to -- adds an electrolyte  --. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 2, with respect to the limitations "wall sections of four sides of each of the cathode-side holes each have a mountain-like shape that tapers with distance toward the cathode chamber in a cross-sectional view,” and “wall sections of four sides of each of the anode-side holes each have a mountain-like shape that tapers with distance toward the anode chamber in a cross-sectional view,” the cathode-side grid 51 is placed adjacent to the cation exchange membrane 21 and the anode-side grid 52 is placed adjacent to the anion exchange membrane 41. It appears from Fig. 6(A) to 6(C) and  7(A) to 7(C) that the cathode-side holes and thus the walls of the cathode-side holes extend only up to the thickness of the cathode-side grid and not up to the middle of the intermediate chamber 33 as shown in Fig. 9 and as implied by the claim language. Similarly, it appears from Fig. 6(A) to 6(C) and  7(A) to 7(C) that the anode-side holes and thus the walls of the anode-side holes extend only up to the thickness of the anode-side grid and not up to the middle of the intermediate chamber 33 as shown in Fig. 9 and as implied by the claim language.

Further, the meaning of the term “mountain-like shape” is unclear, because mountains come in many shapes, and there is one agreed “mountain-like shape.”

Regarding claim 3, lines 2-3, the meaning of the limitation “wherein the cathode-side holes and the anode-side holes  ….  are arranged by the same number in the second direction" is unclear, because it is unclear if it means that the number of cathode-side holes is the same as the number of the anode-side holes, or it has a different meaning. 

Further, with respect to the limitation "in the cathode-side grid, a first protrusion protrudes from an end on the one side in the second direction toward the one side,” it is unclear the term “the one side” refers to one side of what. 

Similarly, with respect to the limitation “a second protrusion different in length from the first protrusion protrudes from an end on the other side,” it is unclear the term “the other side” refers to other side of what.

Further, with respect to the limitation "in the anode-side grid, a third protrusion having a length equal to the length of the second protrusion protrudes from an end on the one side in the second direction toward the one side, and a fourth protrusion having a length equal to the length of the second protrusion protrudes from an end on the other side in the second direction toward the other side,” it is unclear it is unclear the term “the one side” refers to one side of what and the term “the other side” refers to other side of what. 

Regarding claim 4, lines 2-4, the meaning of the limitation “wherein the cathode-side holes and the anode-side holes  ….  are arranged by the same number in the third direction" is unclear, because it is unclear if it means that the number of cathode-side holes is the same as the number of the anode-side holes, or it has a different meaning. 

Further, the meaning of the term “same positions” in the limitation “the cathode-side holes and the anode-side holes arranged in the first direction are located in the same positions in the third direction” is unclear, because it is unclear how a position in the first direction can be the same as a position in the third direction.

Regarding claim 5, lines 3-4, with respect to the limitation "wherein a cation exchange membrane and a cushion having elasticity and water permeability are present," it is unclear if (a) both the cation exchange membrane and the cushion have elasticity and water permeability, or (b) only the cushion has elasticity and water permeability.

Further, with respect to the limitation " an anion exchange membrane and a cushion having elasticity and water permeability are present,” it is unclear if (a) both the anion exchange membrane and the cushion have elasticity and water permeability, or (b) only the cushion has elasticity and water permeability.

Regarding claim 7, the location of the relief valve relative to the tank and the intermediate chamber is unclear.

Regarding claim 9, line 2, the meaning of the term “wall section” is unclear, because it appears from the claim that the wall section refers to the walls of the holes, but it appears from Fig. 9 that the wall section does not refer to the walls of the holes. It is unclear if the wall section refers to the walls of the holes or something else.

Further, line 2, with respect to the limitation “wherein the first protrusion is provided at a wall section of each of the cathode-side holes,” there is inconsistency between the above claim limitation and Fig. 9 which shows that the first protrusion is not provided at a wall section of each of the cathode-side holes. It is unclear if the first protrusion is provided at a wall section of each of the cathode-side holes, or not.

Further, line 5, with respect to the limitation “the third protrusion is provided at a wall section of each of the anode-side holes,” there is inconsistency between the above claim limitation and Fig. 9 which shows that the third protrusion is not provided at a wall section of each of the anode-side holes. It is unclear if the third protrusion is provided at a wall section of each of the anode-side holes, or not.

Further, line 8, with respect to the limitation “the first protrusions and the third protrusions coincide with each other in a plan view,” the view shown in Fig. 9 does not appear to be  “plan view,” because the plain and ordinary meaning of the term “plan view” is top view, but the view shown in Fig. 9 does not appear to be top view. The inconsistency makes the claim indefinite. Further, the meaning of the term “coincide” is unclear, because it is unclear if it means that the first protrusions and the third protrusions are (a) collinear, (b) parallel, or (c) something else.

Further, line 9, with respect to the limitation “wherein the second protrusion is provided at a wall section of each of the cathode-side holes,” there is inconsistency between the above claim limitation and Fig. 9 which shows that the second protrusion is not provided at a wall section of each of the cathode-side holes. It is unclear if the second protrusion is provided at a wall section of each of the cathode-side holes, or not.

Further, line 12, with respect to the limitation “wherein the fourth protrusion is provided at a wall section of each of the anode-side holes,” there is inconsistency between the above claim limitation and Fig. 9 which shows that the fourth protrusion is not provided at a wall section of each of the anode-side holes. It is unclear if the fourth protrusion is provided at a wall section of each of the anode-side holes, or not.

Further, lines 15-16, with respect to the limitation “the second protrusions and the fourth protrusions coincide with each other in the plan view,” the view shown in Fig. 9 does not appear to be  “plan view,” because the plain and ordinary meaning of the term “plan view” is top view, but the view shown in Fig. 9 does not appear to be top view. The inconsistency makes the claim indefinite. Further, the meaning of the term “coincide” is unclear, because it is unclear if it means that the first protrusions and the third protrusions are (a) collinear, (b) parallel, or (c) something else.

Further, line 19, while there is antecedent basis for "one side" of other elements, there does not appear to be any antecedent basis for the one side of the intermediate chamber.

Further, lines 23-26, with respect to the limitation “the electrolytic solution is supplied via the supply groove to spaces between a set of the first and third protrusions that coincide with each other in the plan view and a set of the first and third protrusions that are adjacent to the set in the third direction and coincide with each other in the plan view,” the view shown in Fig. 9 does not appear to be  “plan view,” because the plain and ordinary meaning of the term “plan view” is top view, but the view shown in Fig. 9 does not appear to be top view. The inconsistency makes the claim indefinite. Further, the meaning of the term “coincide” is unclear, because it is unclear if it means that the first protrusions and the third protrusions are (a) collinear, (b) parallel, or (c) something else. Further, since the number of first and third protrusions in “a set of the first and third protrusions,” has not been recited, the spaces between a set of the first and third protrusions is indefinite and makes the claim indefinite.

Further, line 27, while there is antecedent basis for "other side" of other elements, there does not appear to be any antecedent basis for the other side of the intermediate chamber.

Further, lines 31-34, with respect to the limitation "the electrolytic solution is discharged to the discharge groove from spaces between a set of the second and fourth protrusions that coincide with each other in the plan view and a set of the second and fourth protrusions that are adjacent to the set in the third direction and coincide with each other in the plan view,” the view shown in Fig. 9 does not appear to be  “plan view,” because the plain and ordinary meaning of the term “plan view” is top view, but the view shown in Fig. 9 does not appear to be top view. The inconsistency makes the claim indefinite. Further, the meaning of the term “coincide” is unclear, because it is unclear if it means that the first protrusions and the third protrusions are (a) collinear, (b) parallel, or (c) something else. Further, since the number of second and fourth protrusions in “a set of the second and fourth protrusions,” has not been recited, the spaces between a set of the second and fourth protrusions is indefinite and makes the claim indefinite.

Regarding claim 12, lines 2-3 and 6-7, the meaning of the term “wall section” is unclear, because it appears from the claim that the wall section refers to the walls of the holes, but it appears from Fig. 9 that the wall section does not refer to the walls of the holes. It is unclear if the wall section refers to the walls of the holes or something else.

Claims 2-12 are rejected, because they depend from one of the rejected claims 1, 3, 4, and 7.


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 
Japanese patent application publication no. JP 2007/190548 (hereinafter called Hironobu) teaches a 3-chamber electrolyzed water generating device 1 comprising an intermediate chamber 3 serving as a salt water chamber in the center which has a water-permeable spacer 28 having a plurality of convex portions in contact with the diaphragms (same as membranes).  The spacer 28 is provided so as to almost completely fill the intermediate chamber 3, but a space for allowing salt water to pass therethrough is provided therein (see Fig. 1) 

Japanese patent application publication no. JP 2004/008983 (hereinafter called Keiichi) teaches a 3-chamber electrolyzed water generating device 1 comprising an intermediate chamber 2 for accommodating a saline solution which has a mesh-like support member 48 having pin-shaped projections 48a. Keiichi further teaches that when the left and right projections abut each other, the electrodes 8 and 9 and the diaphragms 6 and 7 are pressed and sandwiched by the support member 48 (see Fig. 1 and 2).

Japanese patent application publication no. JP 2006/043707 also to Keiichi has similar teachings as the Japanese patent application publication no. JP 2004/008983 (hereinafter called Keiichi) discussed above.

However, the prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that cathode-side holes in the cathode-side grid and anode-side holes in the anode-side grid aligned with the cathode-side holes in the first direction are shifted from each other in a second direction perpendicular to the first direction, causing the electrolytic solution to meander in the first direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795